21-30107-hcm Doc#57 Filed 05/30/21 Entered 05/30/21 23:25:35 Imaged Certificate of
                                Notice Pg 1 of 4




   The relief described hereinbelow is SO ORDERED.



   Signed May 28, 2021.

                                                          __________________________________
                                                                 H. CHRISTOPHER MOTT
                                                          UNITED STATES BANKRUPTCY JUDGE
   ________________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

    IN RE:                                          §
                                                    §              CASE NO 21-30107
    PDG PRESTIGE INC.,                              §
                                                    §
                                                    §
               Debtor.                              §

          ORDER GRANTING FIRST INTERIM FEE APPLICATION OF
          WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS COUNSEL TO
          DEBTOR AND DEBTOR IN POSSESSION (RE: DOCKET NO. 51)

          On this day came on for consideration the First Interim Fee Application of Weycer,
   Kaplan, Pulaski & Zuber, P.C. as Counsel to Debtor and Debtor in Possession (Docket No. 51)
   (the ³WKPZ Fee Application´) filed herein on May 27, 2021 by Weycer, Kaplan, Pulaski &
   Zuber, P.C. (³WKPZ´), attorneys for the Debtor and Debtor in Possession. The Court finds and
   concludes that the WKPZ Fee Application contains the necessary notices under the Local
   Bankruptcy Rules, and no further notice is necessary, and that cause exists to grant the relief
   requested in the WKPZ Fee Application to the extent set forth below.

   IT IS THEREFORE ORDERED THAT:

          1.        The WKPZ Fee Application is granted as set forth herein.

        2.    All capitalized terms shall have the same meaning as ascribed to such terms in the
   WKPZ Fee Application, unless otherwise defined herein.



   ORDER GRANTING FIRST INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
   COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION (RE: DOCKET NO. 51) ² PAGE 1      1960530.DOCX]
21-30107-hcm Doc#57 Filed 05/30/21 Entered 05/30/21 23:25:35 Imaged Certificate of
                                Notice Pg 2 of 4


          3.      WKPZ is awarded on an INTERIM basis fees in the total amount of $27,839.00
   and expenses in the total amount of $183.49 for the representation of PDG-P by WKPZ during
   the Application Period, subject to later and final approval of the Court.

          4.      WKPZ is authorized to deduct from any retainer on hand from PDG-P the
   amounts awarded herein, and otherwise the Debtor is authorized and directed to pay to WKPZ
   from funds of the estate the fees and expenses awarded in this Order.

                                              ###




   ORDER GRANTING FIRST INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
   COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION (RE: DOCKET NO. 51) ² PAGE 2      1960530.DOCX]
         21-30107-hcm Doc#57 Filed 05/30/21 Entered 05/30/21 23:25:35 Imaged Certificate of
                                         Notice Pg 3 of 4
                                                               United States Bankruptcy Court
                                                                 Western District of Texas
In re:                                                                                                                  Case No. 21-30107-hcm
PDG Prestige, Inc.                                                                                                      Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: May 28, 2021                                                Form ID: pdfintp                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 30, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
aty                     + Email/Text: jcarruth@wkpz.com
                                                                                         May 28 2021 22:41:00      Jeff Carruth, Weycer, Kaplan, Pulaski & Zuber,
                                                                                                                   P.C., 3030 Matlock Rd. Suite 201, Arlington, TX
                                                                                                                   76015-2936

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 30, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 28, 2021 at the address(es) listed below:
Name                               Email Address
Brad W. Odell
                                   on behalf of Creditor City bank bodell@mhba.com memert@mhba.com;mreynolds@mhba.com;bwodellscvtxw@ecf.axosfs.com

Clyde A. Pine, Jr.
                                   on behalf of Creditor HD Lending LLC pine@mgmsg.com, clyde.pine@gmail.com

Donald P. Stecker
                                   on behalf of Creditor City Of El Paso don.stecker@lgbs.com

Harrel L. Davis, III
                                   on behalf of Creditor Suresh Kumar hdavis@eplawyers.com vrust@eplawyers.com;vpena@eplawyers.com

James Michael Feuille
                                   on behalf of Creditor Dennis Crimmins jfeu@scotthulse.com tmar@scotthulse.com
         21-30107-hcm Doc#57 Filed 05/30/21 Entered 05/30/21 23:25:35 Imaged Certificate of
                                         Notice Pg 4 of 4
District/off: 0542-3                                            User: admin                                                             Page 2 of 2
Date Rcvd: May 28, 2021                                         Form ID: pdfintp                                                       Total Noticed: 1
James Michael Feuille
                               on behalf of Plaintiff Dennis Crimmins jfeu@scotthulse.com tmar@scotthulse.com

James W. Brewer
                               on behalf of Creditor New Mexico Real Estate Advisors Inc. d/b/a Colliers International jbrewer@kempsmith.com,
                               tschoemer@kempsmith.com

Jeff Carruth
                               on behalf of Debtor PDG Prestige Inc. jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

United States Trustee - EP12
                               USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 9
